mistrial was declared and the State was responsible for the circumstances
that necessitated the mistrial. In Hylton, the prosecutor moved for a
mistrial, arguing that a witness' inability to testify would prejudice the
State's case. Id. at 421, 743 P.2d at 624. The Hylton court observed that
"Mlle prosecutor has a heavy burden of justifying the mistrial in order to
avoid the double jeopardy bar." Id. at 422, 743 P.2d at 625. And the
Hylton court concluded that the prosecutor could not avoid the double
jeopardy bar because he failed to demonstrate that the mistrial was
manifestly necessary. See id. at 422-24, 743 P.2d at 625-26. Here, unlike
in Hylton, it was the petitioners who moved for the mistrial.
            "As a general rule, a defendant's motion for, or consent to, a
mistrial removes any double jeopardy bar to reprosecution."         Melchor-
Gloria v. State, 99 Nev. 174, 178, 660 P.2d 109, 111 (1983). An exception
to this rule "applies in those cases in which the prosecutor intended to
provoke a mistrial or otherwise engaged in 'overreaching' or 'harassment."
Id. at 178, 660 P.2d at 112. However, such overreaching or harassment,
"even if sufficient to justify a mistrial on defendant's motion, does not bar
retrial absent intent on the part of the prosecutor to subvert the
protections afforded by the Double Jeopardy Clause." Id. (citing Oregon v.
Kennedy, 456 U.S. 667, 675-76 (1982)).
            The district court conducted a hearing on the petitioners'
motion to dismiss the indictment. It found that the petitioners requested
a mistrial on numerous occasions, the petitioners' final request was
granted due to discovery issues, and the record did not establish that the
State intended to goad or force the petitioners into requesting a mistrial.
We are convinced from our review of the record that the district court's
findings are not clearly erroneous, see id. at 178, 660 P.2d at 112



                                      2
(sustaining a district court's findings as to whether the State intended to
goad defendant into seeking a mistrial unless clearly erroneous), and we
conclude that the petitioners' motion for a mistrial removed any double
jeopardy bars to a second trial. Accordingly, we
              ORDER the petition DENIED.'



                                                    J.
                        Hardesty



Parraguirre        V•                     Cherry




cc:   Hon. Michael Villani, District Judge
      Hon. Kenneth C. Cory, District Judge
      Chris T. Rasmussen
      Bellon & Maningo, Ltd.
      Palm Law Firm, Ltd.
      Oronoz & Ericsson
      Kajioka & Bloomfield
      Cremen Law Offices
      Joel M. Mann, Chtd.
      Thomas F. Pitaro
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      'In light of this order, we deny petitioners' motion for a stay of the
proceedings.



                                     3